Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the application filed on 3/10/2020.
Claims 1, 2, 5-9, 12-16, 19, and 20 are allowed.  
Drawings filed on 3/10/2020 are accepted.
The information disclosure statement filed on 3/10/2020 has been considered.  
The specification recites that a “computer readable storage medium, as used herein, isP201810395US01 Page 21 of 28 
not to be construed as being transitory signals per se” at [0080], therefore, such a medium or media is considered to be non-transitory.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kelly (reg. 65,321) on 9/3/2021.

The application has been amended as follows: 
1. A method for parallel conversion, the method comprising: 
 	analyzing raw classical code using a deep learning model with a code embedding; 
  	marking a location of the raw classical code for a first quantum conversion based on the analysis of the raw classical code; 
that is running from an executing binary using the deep learning model; 

	suggesting a memory size of the running classical code for a second quantum conversion based on the analysis of the running classical code; 
 	aggregating the raw classical code for the first quantum conversion based on the marking; [[and]] 
 	aggregating the running classical code for the second quantum conversion based on the suggesting; and
 	assigning a quantum computer to a parallel conversion by replacing classical computing code with quantum code during runtime based on the aggregated raw classical code and the aggregated running classical code.

2. The method of claim 1, further comprising: receiving a user behavior measurement associated with a user behavior of a user; receiving the raw classical code; receiving the running classical code; and assigning [[a]] the quantum computer to the parallel conversion based on the received user behavior measurement, the aggregated raw classical code and the aggregated running classical code.  

3-4. (Canceled)

8. A computer system for parallel conversion, comprising:

 	analyzing raw classical code using a deep learning model with a code embedding; 
 	marking a location of the raw classical code for a first quantum conversion based on the analysis of the raw classical code;
 	analyzing running classical code that is running from an executing binary using the deep learning model; 
 	
 	suggesting a memory size of the running classical code for a second quantum conversion based on the analysis of the running classical code; 
 	aggregating the raw classical code for the first quantum conversion based on the marking; [[and]] 
 	aggregating the running classical code for the second quantum conversion based on the suggesting; and
 	assigning a quantum computer to a parallel conversion by replacing classical computing code with quantum code during runtime based on the aggregated raw classical code and the aggregated running classical code.

associated with a user behavior of a user; receiving the raw classical code; receiving the running classical code; and assigning [[a]] the quantum computer to the parallel conversion based on the received user behavior measurement, the aggregated raw classical code and the aggregated running classical code.  

10-11. (Canceled)

15. A computer program product for parallel conversion, comprising: 
 one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
 	analyzing raw classical code using a deep learning model with a code embedding; 
 	marking a location of the raw classical code for a first quantum conversion based on the analysis of the raw classical code;
 	analyzing running classical code that is running from an executing binary using the deep learning model; 
 	
 	suggesting a memory size of the running classical code for a second quantum conversion based on the analysis of the running classical code; 
 	aggregating the raw classical code for the first quantum conversion based on the marking; [[and]] 
based on the suggesting; and
 	assigning a quantum computer to a parallel conversion by replacing classical computing code with quantum code during runtime based on the aggregated raw classical code and the aggregated running classical code.

16. The computer program product of claim 15, further comprising: receiving a user behavior measurement associated with a user behavior of a user; receiving the raw classical code; receiving the running classical code; and assigning [[a]] the quantum computer to the parallel conversion based on the received user behavior measurement, the aggregated raw classical code and the aggregated running classical code.  

17-18. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Roffe et al. teach designing quantum codes derived from classical graphical models based on classical principles, Barabasi et al. teach quantum computing and deep learning working together to solve machine learning optimization problems more efficiently, US 20210224679 teaches determining whether a problem requires quantum computing or classical computing utilizing natural language processing similarity matching, generating a problem embedding vector and recommendation, US 10817337 teaches cloud-based access to quantum computing resources, including an elastic quantum computing library that permits interaction between a classical computing instance and a quantum computing instance, US 20210256416 teaches a classical computer configured to , US 20210064350 teaches a hybrid quantum-classical computer which performs quantum annealing, US 20200410384 teaches hybrid quantum classical models for leaning data distributions,  ultimately, the prior arts of record, taken alone or in combination, do not teach at least … marking a location of the raw classical code for a first quantum conversion based on the analysis of the raw classical code; analyzing running classical code that is running from an executing binary using the deep learning model; suggesting a memory size of the running classical code for a second quantum conversion based on the analysis of the running classical code; aggregating the raw classical code for the first quantum conversion based on the marking; aggregating the running classical code for the second quantum conversion based on the suggesting; and assigning a quantum computer to a parallel conversion by replacing classical computing code with quantum code during runtime based on the aggregated raw classical code and the aggregated running classical code.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193